DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (2015/0295081) in view of Li et al. (CN103035731)
Please refer to the annotated Fig. 9 below 




    PNG
    media_image1.png
    479
    452
    media_image1.png
    Greyscale

Regarding Claim 1, in Fig. 9, Matsuda discloses a semiconductor device 150 comprising: a substrate 1; a gate structure 5/3 above the substrate; a drift region 21 (red arrow in annotated Fig. 9 above) in the substrate and under the gate structure; a source region 7 and a drain region 9 (yellow arrow) on opposite sides of the gate structure, wherein the drain region 9 is in the drift region 21, and the source region is outside the drift region; and a doped region 22 (green arrow) in the drift region and between the drain region and the gate structure (the leftmost portion of the element 22)  With respect doped region 22 immediately under the gate is laterally separated from the drain region 9 (in part by at least the isolation region 31) by a non-zero distance. Matsuda et al. fails to disclose the added limitation of an entirety of the doped region is laterally separated from the drain region by a non-zero distance; and a protection layer in contact with a top surface of the drain region and a top surface of the doped region, and terminating at a top surface of the gate structure. However, Li et al. discloses an RFLDMOS device where in Fig. 2, entirety of the doped region(s) 26 is laterally separated from the drain 210 region by a non-zero distance; and a protection layer 211 in contact with a top surface of the drain region (through region 25, where contact does not necessarily mean “directly in contact’. In this regard, Wu prior art (‘439) used in rejection of claim 22 has protection layer directly contacting the top surface of the drain region) and a top surface of the doped region, and terminating at a top surface of the gate structure 24
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required placement of the doped region and the required protection layer in Matsuda as taught by Li in order to able to manage electric field/Kirk effect for high voltage LDMOS devices. 
Regarding Claim 2, in Matsuda, the drift region 21, the doped region 22, and the drain region 9 have the same (n) conductivity type.  
Regarding Claim 3, in Matsuda, a doping concentration (n) of the doped region 22 is lower than a doping concentration of the drain region 9 (n+).  
Regarding Claim 4, in Matsuda, a doping concentration (n) of the doped region 22 is higher than a doping concentration (n-) of the drift region 21.  

Regarding Claim 9, in Li Fig. 2, an an entirety of gate structure 24 is spaced apart from a sidewall of the doped region 26 facing the source region 29.  
Regarding Claim 10, a pocket region 51 under the doped region 22.  
Regarding Claim 11, in Fig. 9 (see annotated Fig. 9 above), Matsuda discloses a semiconductor device 150 comprising: a substrate 1; a drift region 21 (red arrow) in the substrate; a gate structure 5/3 above the drift region; a source region 7 and a drain region 9 (yellow arrow) on opposite sides of the gate structure, wherein the drain region 9 is in the drift region 21; an isolation structure 31 (purple arrow) in contact with the drain region 9 and the drift region 21; and a doped region 22 (green arrow) 21 in the drift region and between the drain region and the gate structure (the leftmost portion of element 22), wherein the doped region 22 and the drain region 9 have the same conductivity type (n).  With respect to the newly added claim limitation, the very left end portion of doped region 22 immediately under the gate is laterally separated from the drain region 9 (in part by at least the isolation region 31) by a non-zero distance. 
Matsuda et al. fails to disclose the added limitation of an entirety of the doped region non-overlaps the gate structure and a protection layer in contact with a top surface of the drain region and a top surface of the doped region, and terminating at a top surface of the gate structure. However, Li et al. discloses an RFLDMOS device where in Fig. 2, entirety of the doped region(s) 26 non-overlaps the gate structure 24; and a protection layer 211 in contact with a top surface of the drain region (through region 25, where contact does not necessarily mean “directly in contact’. In this regard, 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required placement of the doped region and the required protection layer in Matsuda as taught by Li in order to able to manage electric field/Kirk effect for high voltage LDMOS devices. 
Regarding Claim 12, in Matsuda, a doping concentration of the doped region 22 (n) is between a doping concentration of the drain region 9 (n+) and a doping concentration of the drift region 21 (n-).  
Regarding Claim 13, in Li, wherein the protection layer 211 terminates prior to reaching the source region 29.
Regarding Claim 14, in Matsuda, bottom surface of the doped region 22 (for instance the leftmost surface portion of element 22) is above a bottom (bottommost surface) surface of the isolation structure 31.  
Claims 15 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (2018/0190763) in view of Li (CN10303573) further in view of Wu et al. (20170194439)
Regarding Claim 15, in Fig. 4, Yang et al. discloses a method for manufacturing a semiconductor device comprising: forming a drift region 106 in a substrate 102; forming a gate structure 112 above the drift region 106; forming a doped region 116 in the drift region after forming the gate structure 112; and forming a source region 110 and a drain region 114 on opposite sides of the gate structure and in the drift region, 
	It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required protection layer extension and the require ILD in Yang et al as taught by Li and Wu, respectively, in order to manage electric field concentration/Kirk effect and in order to physically protect the gate structure of the LDMOS device. 
Regarding Claim 18, in paragraph 0031, Yang et al. discloses, forming a dielectric layer above the gate structure 112 and the doped region 116 (i.e. interlayer dielectric)  


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2018/0190763) in view of in view of Li (CN10303573) further in view of Wu et al. (20170194439) as applied above further in view of Matsuda (2015029508) 

It would have been obvious to one of having ordinary skill in the art the time of effective filing to have the required same conductivity type for the doped region and the drain region, in Yang et al., Lie and Wu et al. combination as taught by Matsuda, in order to suppress Kirk effect around drain. 
Regarding Claim 17, Yang et al., Li and Wu et al. combination discloses everything except to disclose the required doping concentration for the doped region and the drain region. However, Matsuda discloses a field effect transistor where in Fig. 9, a doping concentration of the doped region 22 (n) is between a doping concentration of the drain region 9 (n+) and a doping concentration of the drift region 21 (n-).  
It would have been obvious to one of having ordinary skill in the art the time of effective filing to have the required doping concentration for the doped region and the drain region in Yang et al, Li and Wu et al. combination as taught Matsuda, in order to suppress Kirk effect around drain. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2018/0190763) in view of in view of Li (CN10303573) further in view of Wu et al. (20170194439) further in view of Matsuda (2015029508) as applied above further in view of Wu (20030109112).
Regarding Claim 19, Yang et al., Li, Wu (’39) and Matsuda combination discloses everything except to disclose the required forming a gate spacer on a sidewall of the 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing in Yang et al. , Li, Wu (’39) and Matsuda combination to have the required gate spacer after the formation of doped region as taught by Wu in order for ease of manufacture (while forming the doped region) and protection for the gate structure
Regarding Claim 20, Yang et al., Li, Wu (’39) and Matsuda combination discloses everything except to disclose the limitation where the source region and the drain regions are formed after forming the gate spacer. However, Wu (‘112) disloses a method of manufacturing a semiconductor device where in Fig.1 the source region 30 and the drain regions 26 are formed after forming the gate spacer 34.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing for Yang et al. , Li, Wu (’39) and Matsuda combination to have the required source/drain formation after the gate spacer formation as taught by Wu (‘112), for ease of manufacture (while forming the source/drain regions) and protection for the gate structure

Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (2015/0295081) in view of Li et al. (CN103035731) as applied above further in view of Wu et al. (20170194439)


Regarding Claim 21, Matsuda and Li et al. combination teaches everything except to disclose the limitation where an interlayer dielectric layer laterally surrounding the gate structure and covering the protection layer. However, Wu et al. discloses and LDMOS device where in Figs. 7-11 it is disclosed the limitation where forming an interlayer dielectric layer 266 laterally surrounding the gate structure 210a and covering the protection layer 230.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required interlayer dielectric layer in Matsuda and Li et al. combination as taught by Wu, in order to physically protect the gate structure of the LDMOS device. 
Regarding Claim 22, Matsuda and Li et al. combination teaches everything except to disclose the limitation where a portion of the top surface of the gate structure is uncovered by the protection layer. However, Wu et al. discloses and LDMOS device where in Fig. 11 it is disclosed the limitation a portion of the top surface of BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/930,565Docket No.: 2519-0546PUS1Reply dated March 11, 2022Page 6 of 15Reply to Office Action of October 14, 2021the gate structure 210a is uncovered by the protection layer 252.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required configuration where a portion of the gate structure is uncovered by protection layeras taught by Wu, in order to have contact structure to the gate structure. 
Regarding Claim 23, Matsuda and Li et al. combination teaches everything except to disclose the limitation where an interlayer dielectric layer laterally surrounding the gate structure and covering the protection layer. However, Wu et al. discloses and 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required interlayer dielectric layer in Matsuda and Li et al. combination as taught by Wu, in order to physically protect the gate structure of the LDMOS device. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        3/16/2022